281 N.W.2d 716 (1979)
STATE of Minnesota, Respondent,
v.
Michael George HYATT, Appellant.
No. 47718.
Supreme Court of Minnesota.
July 13, 1979.
C. Paul Jones, Public Defender, and Michael F. Cromett, Asst. Public Defender, Minneapolis, for appellant.
Warren Spannaus, Atty. Gen., Tom Foley, County Atty., and Steven C. DeCoster, Asst. County Atty., St. Paul, for respondent.
Considered and decided by the court en banc without oral argument.
TODD, Justice.
Petitioner, who waived his right to a jury trial, was found guilty in district court of two sex charges  first-degree criminal sexual conduct and aggravated sodomy  for his role, along with two others, in aiding and abetting a homosexual rape of a fellow inmate at the Ramsey County Workhouse on July 9, 1976. Thereafter, petitioner filed a direct appeal, but later moved for a stay and a remand for a postconviction hearing on his claim of ineffective assistance by his public defender at trial. This appeal is from the order denying postconviction relief. Petitioner, who is incarcerated pursuant to a 20-year sentence, contends (1) that the postconviction court erred in admitting certain evidence which petitioner contends was irrelevant, and (2) that the court erred in concluding that petitioner had not demonstrated that his trial counsel, by virtue of his decision not to cross-examine one of the state's two witnesses and his decision not to call two other witnesses, had incompetently represented him. We affirm.
Petitioner's first contention does not merit discussion. With respect to the second issue, we have examined the record and find that the conduct of defense counsel in this case meets the standards we have established in White v. State, 309 Minn. 476, 480, 248 N.W.2d 281, 285 (1976).
Affirmed.